In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00034-CV




              IN THE MATTER OF I.R.M.




      On Appeal from the County Court at Law No. 1
                 Denton County, Texas
             Trial Court No. JV-2012-746




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        I.R.M., a juvenile, was placed under a court order to attend school regularly after he was

found to have committed the offense of truancy. 1 After, I.R.M. did not heed the order, the State

filed a petition in Denton County2 regarding “child engaged in delinquent conduct,” specifying

the ground for the petition was I.R.M.’s inability to comply with “a lawful court order” because

he “failed to attend each entire class of every regularly scheduled day of school as required, for a

period of six months from the date of this Court’s order.” The petition listed twenty-five

separate dates within a two-month period in which I.R.M. skipped school. I.R.M. filed a motion

to quash the petition, alleging, inter alia, that the petition failed to comply with requirements of

Section 25.0915 of the Texas Education Code. The motion to quash was denied, and the court

entered an order of adjudication declaring that I.R.M. had engaged in delinquent conduct. I.R.M.

appeals the trial court’s denial of his motion to quash the petition. Finding that I.R.M. had

adequate notice of the offense alleged in the petition, we affirm the trial court’s judgment.

        The point of error in I.R.M.’s briefing is stated in the following manner: “Whether Texas

Education Code Section 25.0915 applies to a Contempt of Magistrate petition when the




1
 “On a finding by a county, justice, or municipal court that an individual has committed an offense under Section
25.094, Education Code, the court has jurisdiction to enter an order that includes one or more of the following
provisions requiring that (1) the individual (A) attend school without unexcused absences.” TEX. CODE CRIM. PROC.
ANN. art. 45.054 (West Supp. 2012). Section 25.094, titled “Failure to Attend School,” addresses truancy and
authorizes a trial court to enter an order pursuant to Article 45.054 of the Texas Code of Criminal Procedure. TEX.
EDUC. CODE ANN. § 25.094(c) (West 2012).
2
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2
underlying offense is Failure to Attend School and the violation resulting in filing the contempt

petition is truancy.” Section 25.0915(b) states:

               Each referral to juvenile court for conduct described by Section
       51.03(b)(2), Family Code, or complaint filed in county, justice, or municipal court
       alleging a violation by a student of Section 25.094 must:

               (1) be accompanied by a statement from the student’s school certifying
       that:
                 (A) the school applied the truancy prevention measures adopted under
       Subsection (a) to the student; and

                  (B) the truancy prevention measures failed to meaningfully address the
       student’s school attendance; and

              (2) specify whether the student is eligible for or receives special education
       services under Subchapter A, Chapter 29.

TEX. EDUC. CODE ANN. § 25.0915(b) (West 2012). Section 51.03 of the Texas Family Code is

divided into two separate categories. Subpart (a) describes delinquent conduct as “conduct that

violates a lawful order of a court under circumstances that would constitute contempt of that

court,” while subpart (b) describes “conduct indicating a need for supervision,” including

truancy. TEX. FAM. CODE ANN. § 51.03 (West Supp. 2012). Although Section 25.0915(b)’s

school certification requirements are necessary only for “conduct described by Section

51.03(b)(2),” I.R.M. suggests that we should interpret the statute to mean that such certifications

are necessary in Section 51.03(a) cases because “this case is essentially a truancy case on a

truancy case.” TEX. EDUC. CODE ANN. § 25.0915(b). In other words, I.R.M. believes the

requirements should be applied to any case in which truancy is the underlying issue.

       We need not address I.R.M.’s arguments relating to statutory construction, as they have

no bearing on whether the trial court erred overruling the motion to quash the petition.
                                                   3
       “Due process requires that a juvenile must be informed of the specific issues he is to

meet.” In re B.P.H., 83 S.W.3d 400, 405 (Tex. App.—Fort Worth 2002, no pet.) (citing In re

Gault, 387 U.S. 1, 33 (1967)). “A motion to quash should be granted only where the language

regarding the accused’s conduct is so vague or indefinite that it fails to give the accused adequate

notice of the acts he allegedly committed.” Id. (citing Smith v. State, 895 S.W.2d 449, 453 (Tex.

App.—Dallas 1995, pet. ref’d)). In juvenile adjudications of delinquent conduct, “[w]e will

uphold the trial court’s denial of [a] motion to quash as long as it did not abuse its discretion.”

Id. (citing Smith, 895 S.W.2d at 453; Williams v. State, 834 S.W.2d 613, 615 (Tex. App.—San

Antonio 1992, no pet.)). Petitions for a juvenile adjudication hearing, which are governed by the

Texas Family Code, must state “with reasonable particularity the time, place, and manner of the

acts alleged and the penal law or standard of conduct allegedly violated by the acts.” TEX. FAM.

CODE ANN. § 53.04(d)(1) (West Supp. 2012). “It is not, however, essential that the petition

allege an offense with [the] particularity of a criminal indictment.” B.P.H., 83 S.W.3d at 405

(citing In re A.B., 868 S.W.2d 938, 940 (Tex. App.—Fort Worth 1994, no writ)). “The State is

not required to plead additional facts unless they are essential to proper notice.” Id. “The charge

need only be reasonable and definite.”       Id.; see In re J.F.C., 03-09-00298-CV, 2010 WL
3431689, at *1 (Tex. App.—Austin Aug. 31, 2010, no pet.) (mem. op.); In re R.R., No. 12-07-

00041-CV, 2008 WL 2440229, at *1 (Tex. App.—Tyler June 18, 2008, no pet.) (mem. op.).

       In reading I.R.M.’s appellate brief, it is clear that the petition gave him proper notice of

the offense alleged against him.      The State’s petition alleged specifically that I.R.M. had

committed “delinquent conduct” by violating a trial court’s order “in Cause Number SJ12-

                                                 4
036J2” requiring him to attend school.         These allegations placed the offense within the

prohibitions of Section 51.03(a) of the Texas Family Code. The petition also set forth twenty-

five specific dates on which the violations were committed.        In fact, the motion to quash

correctly stated that I.R.M. “stands charged by petition with the offense of Contempt of

Magistrate,” and I.R.M.’s counsel also identified the petition as a “contempt of magistrate

petition” during his opening argument at the motion to quash hearing. In I.R.M.’s appellate

briefing, there is no indication that I.R.M. was left unaware of the acts he allegedly committed.

Based on these facts, we cannot find that the trial court abused its discretion in denying the

motion to quash. We overrule I.R.M.’s sole point of error.

       We affirm the trial court’s judgment.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       July 24, 2013
Date Decided:         July 30, 2013




                                                 5